Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 29, 2015

The Court of Appeals hereby passes the following order:

A14A1917. EBANKS et al. v. BYRD.

      In this appeal from the superior court’s grant of Christian Byrd’s petition to
legitimate his biological daughter and the denial of Max Ebanks’ petition for step-
parent adoption, we granted the application for discretionary review based upon the
limited facts stated therein. In an excess of caution given the information available,
we granted the application in order to review the parties’ contentions with the benefit
of the entire record.
      A careful and complete review of the entire record, the transcripts, and the
briefs of the parties reveals that the superior court did not abuse its discretion in
ruling on the petitions. Therefore, upon consideration of the entire record, applicable
case law, and statutory provisions, these discretionary appeals are hereby dismissed
as having been improvidently granted. See Woody v. State, 247 Ga. App. 684, 685
(545 SE2d 83) (2001).

                                        Court of Appeals of the State of Georgia
                                                                             01/29/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.